Fourth Court of Appeals
                                   San Antonio, Texas
                                        December 5, 2016

                                      No. 04-16-00501-CV

                                   BORAIN CAPITAL, LLC,
                                         Appellant

                                                 v.

                                         Syed HASHMI,
                                            Appellee

                  From the 225th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014-CI-11798
                  The Honorable Barbara Hanson Nellermoe, Judge Presiding


                                         ORDER
        The appellant’s brief was originally due to be filed on November 7. 2016. The
appellant’s first motion for extension of time was granted, extending the deadline for filing the
brief to December 7, 2016. On December 2, 2016, the appellant filed a motion requesting an
additional extension of time to file the brief until January 6, 2017, for a total extension of sixty
days. The motion is GRANTED. THIS IS THE FINAL EXTENSION OF TIME THAT
THE APPELLANT WILL BE GRANTED. The appellant’s brief must be filed by January 6,
2017.

                                                      _________________________________
                                                      Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of December, 2016.


                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court